          Case 19-01125-abl         Doc 87    Entered 08/26/21 15:15:31       Page 1 of 2




 1
 2
     Entered on Docket
  3 August 26, 2021
___________________________________________________________________
 4
 5
 6                                UNITED STATES BANKRUPTCY COURT
 7                                         DISTRICT OF NEVADA
 8                                                 ******
 9   In re:                                                 Case No.: 19-17282-abl
10   ANDREW BUNKER PLATT and RUTH                           Chapter 7
     ANN PLATT,
11
                       Debtors.                             Adv. Case No. 19-01125-abl
12   _____________________________________
13   WOODS & ERICKSON, LLP, a Nevada                        JUDGMENT
     limited liability partnership, d/b/a WOODS
14   ERICKSON & WHITAKER, LLP,
15
                             Plaintiff,
16   v.
17   ANDREW B. PLATT, an individual,
18                           Defendant.
19
20            This adversary proceeding having come before the Court for a six-day trial on May 18,

21   2021, May 19, 2021, May 20, 2021, May 21, 2021, May 24, 2021 and May 25, 2021, Douglas D.

22   Gerrard, Esq. of Gerrard Cox Larsen, appearing for Plaintiff, and Matthew L. Johnson, Esq. of

23   Johnson & Gubler, P.C., appearing for Defendant.

24            Having reviewed all pleadings and admitted exhibits filed in this matter, the oral arguments

25   of counsel, testimony of witnesses, after due deliberation and consideration, with proper notice

26   having been given, and good cause appearing, the Court rules as follows:


                                                       1
          Case 19-01125-abl        Doc 87     Entered 08/26/21 15:15:31          Page 2 of 2




1           The Complaint alleges a claim for nondischargeability under 11 U.S.C. Section 523(a)(4).

2    Section 523(a)(4) states that a discharge under section 727, 1141, 1192, 1228(a), 1228(b), or

3    1328(b) of this title does not discharge an individual debtor from any debt for fraud or defalcation

4    while acting in a fiduciary capacity, embezzlement, or larceny. The Ninth Circuit in Ormsby v.

5    First American Title Co., 591 F.3d 1199, (2009) held that that a state law conversion claim (under
6    Nevada law) may constitute larceny under federal law for purposes of 11 U.S.C. Section 523(a)(4)
7    and held that "for purposes of Section 523(a)(4), a bankruptcy court is not bound by the state law
8    definition of larceny but, rather, may follow federal common law, which defines larceny as a
9    'felonious taking of another's personal property with intent to convert it or deprive the owner of the
10   same.'" The 9th Circuit In re Short determined "every partner must account to the partnership for
11   any benefit, and hold as trustee for it any profits derived by him without the consent of the other
12   partners from any transaction connected with the formation, conduct, or liquidation of the
13   partnership or from any use by him of its property. 818 F.2d 693, 695 (9th Cir. 1987)
14          The testimony at trial provided uncontroverted evidence that Mr. Platt was a partner and an
15   employee of the Firm, Woods & Erickson, LLP. The credible evidence showed that Mr. Platt took
16   $31,815.00 in fees from Renaissance Academy and took $134,920.00 in fees through L&S to
17   convert to his own benefit, fees, clients and business opportunities belonging to the Firm. Mr. Platt
18   admitted that he was compensated by the Renaissance Academy for legal services which he never
19   remitted to the Firm. Mr. Platt, as a partner, was required to hold as trustee for the Firm, all benefits
20   derived from all partnership opportunities.
21
            IT IS HEREBY ORDERED, ADJUDGED and DECREED that Defendant ANDREW
22
     B. PLATT is hereby denied a discharge of his debt under 11 U.S.C Section 523(a)(4), and his debt
23
     of $166,735.00 of actual damages is non-dischargeable.
24
25   IT IS SO ORDERED.
26


                                                        2
